EXHIBIT 10.2

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is entered into as of
the 5th day of February 2020, by and between Douglas McKinnon (the “Employee”)
and Appyea Inc., a South Dakota corporation and any parents, subsidiaries, or
affiliates of the Company (collectively referred to herein as the “Company”) and
shall be effective upon the Board of Directors’ approval of the terms and
conditions of his replacement (the “Effective Date”).

 

WHEREAS, Employee is currently the Chief Employee Officer of the Company; and

 

WHEREAS, the Company currently owes the Employees unpaid wages, allowances and
out of pocket expenses, and

 

WHEREAS, this Agreement governs the terms of Employee’s separation from the
Company and the settlement of any payments that may be due under the Employment
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:

 

1. Termination Date. The Employee’s Termination Date is the date when the
Employee is in full receipt of the consideration defined in this Section (i) and
the Companies continued compliance with this Section (ii);

 

(i) Consideration is as follows: payment of One Thousand Dollars ($1,000.00) and
the retention of all securities (Debt and Equity) currently held by the Employee
without any challenge to the validity of the ownership.

 

(ii) Indemnification. The Company shall indemnify the Employee, to the maximum
extent permitted by applicable law and by its certificate of incorporation,
against all costs, charges and expenses incurred or sustained by the Employee in
connection with any action, suit or proceeding to which he may be made a party
by reason of being an officer, director or employee of the Company or of any
subsidiary or affiliate of the Company or any other corporation for which the
Employee serves [in good faith] as an officer, director, or employee at the
Company's request.

 

2. Holdings of the Company’s Securities and Debt. The Employee currently owns
6,416,667 shares of preferred stock of the Company and has $26,750 in accrued
salary owed to the Employee by the Company. Employee shall be entitled to retain
ownership of all preferred stock of the Company and debt currently held by the
Employee.

 

3. Employee Release. Ninety One (91) Days after the Employee is in receipt of
the full consideration defined in Section (i) and for seven (7) years the
Company has maintained its contractual committed defined in Section 1.(ii) of
this Agreement, except for items included in Section 2. above, Employee
irrevocably and unconditionally releases the Company, its predecessors, parents,
subsidiaries, affiliates, and past and present officers, directors, agents,
consultants, employees, representatives, legal advisors and insurers, as
applicable, together with all successors and assigns of any of the foregoing
(collectively, the “Releasees”), of and from all claims, demands, actions,
causes of action, rights of action, contracts, controversies, covenants,
obligations, agreements, damages, penalties, interest, fees, expenses, costs,
remedies, reckonings, extents, responsibilities, liabilities, suits, and
proceedings of whatsoever kind, nature, or description, direct or indirect,
vested or contingent, known or unknown, suspected or unsuspected, in contract,
tort, law, equity, or otherwise, under the laws of any jurisdiction, that the
Employee or his predecessors, legal representatives, successors or assigns, may
have, against the Releasees, as set forth above, jointly or severally, for,
upon, or by reason of any matter, cause, or thing whatsoever from the beginning
of the world through, and including, the date of this Agreement (“Claims”).

 

 

1


  

  

4. Company Release. In exchange for the consideration provided for in this
Agreement, the Company irrevocably and unconditionally release the Employee of
and from all claims, demands, causes of actions, fees and liabilities of any
kind whatsoever, which it had, now has or may have against the Employee, as of
the date of this Agreement, by reason of any actual or alleged act, omission,
transaction, practice, conduct, statement, occurrence, or any other matter,
within the reasonable scope of the Employee’s employment that is known to the
Company. The Company represents that, as of the date of this Agreement, there
are no known claims relating to the Employee. Notwithstanding the foregoing,
this release does not include Company’s right to enforce the terms of this
Agreement.

 

5. Company Information and Property. Employee agrees to immediately return to
the Company all Company property and information in his possession including,
but not limited to, Company reports, customer lists, supplier lists, consultant
lists, formulas, files, manuals, memoranda, computer equipment, access codes,
discs, software, and any other Company business information or records, in any
form in which they are maintained, including records or information regarding
Company customers, suppliers and vendors, and Company products and product
development, and agrees that he will not retain any copies, duplicates,
reproductions, or excerpts thereof in any form. Employee further agrees that he
will not, in any manner, make use of any Company property and information in any
future dealings, business or otherwise, and acknowledges that any use of Company
property and information in any future dealings, business or otherwise, would
constitute a breach of this Agreement. Employee acknowledges that any breach of
this section would cause irreparable injury to the Company for which there is no
adequate remedy at law and in addition to any remedies that may be available to
the Company in the event of a breach or threatened breach of this section by
Employee, including monetary damages, the Company shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction which
would prevent Employee from violating or attempting to violate the provisions of
this section of the Agreement. In seeking such an order, any requirement to post
a bond or other undertaking shall be waived. In any such action, the Company
shall be entitled to an award of all reasonable costs and fees incurred in
bringing such an action, including reasonable attorney’s fees.

 

6. Confidentiality. Employee agrees that he will not disclose, directly or
indirectly, the underlying facts that led up to this Agreement or the terms or
existence of this Agreement. Employee represents that he has not and will not,
in any way, publicize the terms of this Agreement and agrees that its terms are
confidential and will not be disclosed by him except that he may discuss the
terms of this Agreement with his attorneys, financial advisors, accountants, and
members of his immediate family, or as required by law. Employee understands and
agrees that should he violate this provision of the Agreement, he will be
responsible to the Company for liquidated damages in the amount of any and all
funds or securities payable or issuable pursuant to this Agreement and
understands that such relief shall not be a bar to the Company’s pursuit of
injunctive relief.

 

7. Future Cooperation. Employee agrees to reasonably cooperate with the Company,
its financial and legal advisors, in connection with any business matters for
which the Employee’s assistance may be required and in any claims,
investigations, administrative proceedings or lawsuits which relate to the
Company and for which Employee may possess relevant knowledge or information.
Any travel and accommodation expenses incurred by the Employee as a result of
such cooperation will be reimbursed in accordance with the Company’s standard
policies. Employee further agrees to reasonably cooperate with the Company, its
financial and legal advisors, in connection with disseminating a press release
or filing disclosures statements related to the Employee’s separation from the
Company. Employee agrees to assist in preparation of any future reporting or
SEC/OTC filings as a consultant under separate agreement.

 

8. Applicable Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
its conflicts of law principles. Any dispute regarding this Agreement or related
to the Employee’s employment with the Company shall be resolved in the Courts
located in the Ft. Worth, Texas, without a jury (which is hereby expressly
waived).

 

9. Entire Agreement. This Agreement may not be changed or altered, except by a
writing signed by both parties. Until such time as this Agreement has been
executed and subscribed by both parties hereto: (i) its terms and conditions and
any discussions relating thereto, without any exception whatsoever, shall not be
binding nor enforceable for any purpose upon any party; and (ii) no provision
contained herein shall be construed as an inducement to act or to withhold an
action, or be relied upon as such. This Agreement constitutes an integrated,
written contract, expressing the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements and understandings, oral or written, between the parties,
except as otherwise provided herein.

 



 

2


  

  

10. Acknowledgement. Employee acknowledges that he: (a) has carefully read this
Agreement in its entirety; (b) has been presented with the opportunity to
consider it for at least twenty-one (21) days; (c) has been advised to consult
and has been provided with an opportunity to consult with legal counsel of his
choosing in connection with this Agreement; (d) fully understands the
significance of all of the terms and conditions of this Agreement and has
discussed them with his independent legal counsel or has been provided with a
reasonable opportunity to do so; (e) has had answered to his satisfaction any
questions asked with regard to the meaning and significance of any of the
provisions of this Agreement; and (f) is signing this Agreement voluntarily and
of his own free will and agrees to abide by all the terms and conditions
contained herein.

 

11. Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
delivered (i) personally, (ii) by first class mail, certified, return receipt
requested, postage prepaid, (iii) by overnight courier, with acknowledged
receipt, or (iv) by facsimile transmission followed by delivery by first class
mail or by overnight courier, in the manner provided for in this Section, and
properly addressed as follows:

  



If to the Company, to:

 

Appyea Inc.

777 Main Street, Suite 600

Fort Worth, TX 76102

 

 

 

With a copy to:

 

 

 

 

 

If to Employee to:

 

Douglas McKinnon

2104 Ridge Plaza, Castle Rock, CO 80108

doug@douglasmckinnon.com

 

 

 

With a copy to:

 

 



     

12.   Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties hereto have entered into this Agreement as of
the 5th day of February 2020 and is effective on the Effective Date.

 



APPYEA INC.   By:

/s/ Todd Violette 

 

Name: Todd Violette  Title: CEO   

Employee:

 

 

 

 

By:

/s/ Douglas McKinnon

 

 

Douglas McKinnon

 



 



 

3

 